DETAILED ACTION
This communication is response to the amendment filed 02/12/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
Claims pending: 1-20.
Claims amended: 1, 2, 5, 7, 10, and 18.

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
Applicant argued that 3GPP in view of Wei fails to disclose “the demodulation reference signal sequence initialization comprises a first group of two bits for a first demodulation reference signal sequence initialization for the first code division multiplexing group and a second group of two bits for a second demodulation reference signal sequence initialization for the second code division multiplexing group”. In response to the applicant argument, the examiner respectfully disagrees. Wei discloses DMRS pattern indication for first CDM group and DMRS pattern for second CDM group. The DMRS pattern for the first CDM group is interpreted to be the first demodulation 
Wei discloses a first CDM group and a second CDM group may be non-orthogonally multiplexed on the same resource elements in the time and frequency domains The first CDM group may use a first scrambling sequence, and a second CDM group may use a second scrambling sequence (see Wei, ¶ 0067). Wei further discloses DMRS patterns (e.g., legacy 2-layer with length-2 OCC or enhanced 4-layer or 8-layer orthogonal pattern with length-4 OCC) can be semi-statically configured by RRC or via dynamic L1 signaling on the PDCCH for each UE. For example, two bit signaling for DMRS pattern indication may be utilized. The pattern "00" may indicate a legacy quasi-orthogonal DMRS with length-2 OCC; the pattern "01" may indicate one enhanced 4-layer DMRS pattern of either CDM+TDM via length-2 OCC or CDM only via length-4 OCC; and the patterns "10" and "11" may indicate an enhanced 8-layer DMRS pattern of CDM group 1 and 2 (e.g., the CDM groups 802 and 804 in FIG. 8) (see Wei, ¶ 0068). The DMRS pattern of CDM group and 2 (e.g., the CDM groups 802 and 804 in Fig 8) may be indicated by two bits patterns “10” and “11”. 
Thus, Wei discloses “the demodulation reference signal sequence initialization comprises a first group of two bits for a first demodulation reference signal sequence initialization for the first code division multiplexing group and a second group of two bits for a second demodulation reference signal sequence initialization for the second code division multiplexing group” as claimed in claims 1, 10, and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 9, 10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over “3rd Generation Partnership Project; Technical Specification Group Radio Network; NR; Multiplexing and channel coding” (hereafter 3GPP), see IDS dated 05/01/2020 I view of US Pub. 2018/0026684 to WEI et al. (hereafter Wei).

Regarding claims 1, 3GPP discloses a system, comprising: 

receiving a first indication related to a quantity of demodulation reference signal ports and a second indication related to a code division multiplexing group associated with a user equipment (see 3GPP, page 91, lines 17-19; pages 92-96; Tables 7.3.1.2.2-1 to 7.3.1.2.2-4: where the demodulation reference signal, DMRS, ports and the code division multiplexing group, CDM, indications are defined for the downlink control information, DCI); and 
based on the code division multiplexing group and the quantity of demodulation reference signal ports, transmitting, to the user equipment, data via an adaptive downlink control channel structure of a downlink control channel that comprises a demodulation reference signal sequence initialization (see 3GPP, page 91, 4th last line for DMRS sequence initialization. Note that the DCI defined in 3GPP is adaptive in the sense of having variable bit lengths depending on the CDM group and port related data in Tables 7.3.1.2.2-1 to 7.3.1.2.2-4, see page 91, lines 17-19); wherein a payload of downlink control information of the downlink control channel is adaptively changed based on a number of code division multiplexing groups used for a demodulation reference signal transmission (see 3GPP, page 74, lines 3-8; page 89, lines 5-10: discloses adaptively changing the payload of downlink control information for demodulation reference signal; Tables 7.3.1.2.2-1 to 7.3.1.2.2-4, see page 91, lines 17-19: also discloses  various length of CDM group).

However, Wei discloses a system comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (see Wei, Fig 2; ¶ 0041-¶ 0043: discloses processing unit; Col 15 line 60-Col 16 line 7: discloses a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations), and wherein, based on the code division multiplexing group comprising a first code division multiplexing group and a second code division multiplexing group, the demodulation reference signal sequence initialization comprises a first group of two bits for a first demodulation reference signal sequence initialization for the first code division multiplexing group and a second group of two bits for a second demodulation reference signal sequence initialization for the second code division multiplexing group (see Wei, ¶ 0068: DMRS patterns (e.g., legacy 2-layer with length-2 OCC or enhanced 4-layer or 8-layer orthogonal pattern with length-4 OCC) can be semi-statically configured by RRC or via dynamic L1 signaling on the PDCCH for each UE. For example, two bit signaling for DMRS pattern indication may be utilized. The pattern "00" may indicate the patterns "10" and "11" may indicate an enhanced 8-layer DMRS pattern of CDM group 1 and 2 (e.g., the CDM groups 802 and 804 in FIG. 8)). The DMRS pattern of CDM group and 2 (e.g., the CDM groups 802 and 804 in Fig 8) may be indicated by two bits patterns “10” and “11”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Wei and incorporate it into the system of 3GPP to improve communication system performance (see Wei, ¶ 0006).

Regarding claim 2, 3GPP in view of Wei discloses the system of claim 1, wherein, the code division multiplexing group is a single code division multiplexing group (see 3GPP, page 91, lines 17-19), the demodulation reference signal sequence initialization comprises one bit (see 3GPP, page 91, line 39: DMRS sequence initialization – 1 bit).

Regarding claim 3, 3GPP in view of Wei discloses the system of claim 1, wherein the second indication indicates that the code division multiplexing group comprises the first code division multiplexing group and a second code division multiplexing group (see Wei, ¶ 0068: discloses that two bit signaling for DMRS pattern indication may be utilized. The pattern "00" may indicate a legacy quasi-orthogonal DMRS with length-2 OCC; the pattern "01" may indicate one enhanced 4-layer DMRS 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Wei and incorporate it into the system of 3GPP to improve communication system performance (see Wei, ¶ 0006).

Regarding claim 5, 3GPP in view of Wei discloses the system of claim 1, but does not explicitly disclose wherein the receiving comprises receiving a third indication of a software release version of the user equipment satisfying a defined software release version, and wherein the transmitting comprises facilitating an adaptive control channel based on the software release version.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sending of software release indication and using this indication to transmit adaptive control channel would have been obvious to one of ordinary skill in the art. One of ordinary skill in the art would have been motivated to perform this teaching to facilitate efficient transmission of reliable downlink control channel in the communication. 

Regarding claim 9, 3GPP in view of Wei discloses the system of claim 1, wherein the downlink control channel comprises a downlink control channel configured to operate according to a fifth generation communication protocol (see 3GPP, page 6, 

Regarding claim 10, it is rejected for the same reasons as set forth in claim 1. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 14, 3GPP in view of Wei discloses the method of claim 10, further comprising: receiving, by the network equipment, first information indicative of the number of demodulation reference signal ports associated with the user equipment, and second information indicative of the code division multiplexing group associated with the user equipment (see 3GPP, page 91, lines 17-19; pages 92-96; Tables 7.3.1.2.2-1 to 7.3.1.2.2-4: where the demodulation reference signal, DMRS, ports and the code division multiplexing group, CDM, indications are defined for the downlink control information, DCI).

Regarding claim 15, it is rejected for the same reasons as set forth in claim 3. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 2. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 9. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 1. Although phrased as a machine-readable storage medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Wei and further in view of US Pub. 2018/0263025 to KIM et al. (hereafter Kim).

Regarding claim 4, 3GPP in view of Wei discloses the system of claim 1, but does not explicitly disclose wherein the transmitting comprises reducing a payload of the downlink control channel based on the code division multiplexing group and the quantity of demodulation reference signal ports.
However, Kim discloses reducing a payload of the downlink control channel (see Kim, ¶ 0051: the integrated DCI having an adaptive length includes common control information and control information for each virtual terminal. The control information for each virtual terminal includes control information of a virtual terminal actually receiving downlink data. In other words, according to whether a virtual terminal actually receives downlink data, the integrated DCI having an adaptive length includes only the control information about part of the virtual terminals. Accordingly, the length of the integrated 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the facilitating the transmission of the adaptive downlink control channel structure comprises reducing a payload of the downlink control channel as taught by Kim and incorporate it into the system of 3GPP to achieve an efficient utilization of communication resources.
Kim does not explicitly discloses reducing is based on the code division multiplexing group and the quantity of demodulation reference signal ports.
However, since 3GPP already discloses code division multiplexing group and quantity of demodulation reference signal ports, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the parameter of the code division multiplexing group and the quantity of demodulation reference signal ports as the parameter for reduction of payload size of Kim to achieve reliable resource utilization.

Claims 6-8, 11-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Wei and further in view of US Pub. 2018/0278395 to YOON (hereafter Yoon).

Regarding claim 6, 3GPP in view of Wei discloses the system of claim 1, While 3GPP discloses UE configuration is the RRC configuration (see 3GPP, page 91, lines 20-25: UE configuration is the RRC configuration), and Wei discloses the BS may provide an indication about the configured DMRS pattern to the plurality of UEs using radio resource control (RRC) signaling (see Wei, ¶ 0089), 3GPP in view of Wei does not explicitly disclose a Type 1 demodulation reference signal.
However, Yoon discloses wherein the transmitting comprises scheduling the user equipment with a Type 1 demodulation reference signal via radio resource control signaling (see Yoon, ¶ 0452: a signaling method of configuring a layer and an antenna port for transmitting a DMRS, and indicating the same, in order to classify into a DMRS configuration type 1 and a DMRS configuration type 2, a high class signaling method (for example, radio resource control (RRC) signaling) may be used; ¶ 0554: when it is indicated that a DMRS configuration type 1 is used by using high layer signaling such as RRC, a signaling field related to configure a DMRS and which is included in DCI may be fixedly used according to one of the embodiment 5-1, embodiment 5-2, and embodiment 5-3. Meanwhile, when it is indicated that a DMRS configuration type 2 is used by using high layer signaling such as RRC, a signaling field related to configure a DMRS and which is included in DCI may be fixedly used according to one of the embodiment 6-1, the embodiment 6-2, and embodiment 6-3).


Regarding claim 7, 3GPP in view of Wei discloses the system of claim 1, 3GPP discloses conveying a single bit for the demodulation reference signal sequence initialization (see 3GPP, page 91, 4th to the last line; page 93, Table 7.3.1.2.2-3) but 3GPP does not explicitly disclose wherein the transmitting comprises scheduling the user equipment with a Type 2 demodulation reference signal.
However, Yoon discloses wherein the transmitting comprises scheduling the user equipment with a Type 2 demodulation reference signal (see Yoon, ¶ 0452: a signaling method of configuring a layer and an antenna port for transmitting a DMRS, and indicating the same, in order to classify into a DMRS configuration type 1 and a DMRS configuration type 2, a high class signaling method (for example, radio resource control (RRC) signaling) may be used; ¶ 0554: when it is indicated that a DMRS configuration type 1 is used by using high layer signaling such as RRC, a signaling field related to configure a DMRS and which is included in DCI may be fixedly used according to one of the embodiment 5-1, embodiment 5-2, and embodiment 5-3. Meanwhile, when it is 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the transmitting comprises scheduling the user equipment with a Type 2 demodulation reference signal as taught by Yoon and incorporate it into the system of 3GPP to achieve the benefit of providing signaling pattern configuration information of a demodulation reference signal, which supports an increased number of layers and an increased number of antenna ports (see Yoon, ¶ 0006).

Regarding claim 8, 3GPP in view of Wei and Yoon discloses the system of claim 7, 3GPP discloses a single bit is being conveyed based on the code division multiplexing group and the quantity of demodulating reference signal ports (see 3GPP, page 91) but does not explicitly disclose reducing a peak-to-average power ratio and a payload of the downlink control channel based on the code division multiplexing group and the quantity of demodulating reference signal ports.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of the conveying the single bit comprises reducing a peak-to-average power ratio and a payload of the downlink control channel based on user design preference since it is well known to perform this teaching as evidenced by NPL “On Specification-based solutions to the 
One of ordinary skill in the art would have been motivated to use the code division multiplexing group and the quantity of demodulation reference signal ports of the system of 3GPP to perform reduction of peak-to-average power ratio and a payload of the downlink control channel to achieve desired design goal.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 6. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 7. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 13, it is rejected for the same reasons as set forth in claim 8. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 7. Although phrased as a machine-readable storage medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 8. Although phrased as a machine-readable storage medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RASHEED GIDADO/           Primary Examiner, Art Unit 2464